  Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 1 of 17 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

COMMUNICATION INTERFACE
TECHNOLOGIES, LLC,
                                                   Civil Action No. 4:20-cv-289
       v.

YUM! BRANDS, INC.
                                                   JURY TRIAL DEMANDED
                         Defendants.


                         COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Communication Interface Technologies, LLC (“CIT” or “Plaintiff”), for its

Complaint against Defendant Yum! Brands, Inc., (referred to herein as “Yum!” or “Defendant”),

alleges the following:

                                  NATURE OF THE ACTION

       1. This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2. Plaintiff CIT is a Limited Liability Company organized under the laws of the State of

Delaware with a place of business at 3107 Boardwalk, Atlantic City, NJ 08401.

       3. Upon information and belief, Yum! is a corporation organized and existing under the

laws of the State of North Carolina, with a place of business at 1441 Gardiner Lane

Louisville, KY 40213, and can be served through its registered agent, CT Corporation System,

160 Mine Lake Ct Ste 200, Raleigh, NC 27615. Upon information and belief, Yum! sells, offers

to sell, and/or uses products and services throughout the United States, including in this judicial

district, and introduces products and services into the stream of commerce that incorporate


                                                                                       Page 1 of 17
  Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 2 of 17 PageID #: 2




infringing technology knowing they would be sold in this judicial district and elsewhere in the

United States.

                                  JURISDICTION AND VENUE

       4.        This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       5.        This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       6.        Venue is proper in this judicial district under 28 U.S.C. §1400(b). On information

and belief Yum! has committed acts of infringement in this District and has a regular and

established place of business within this District.

       7.        This Court has personal jurisdiction over Defendant, because Defendant has

sufficient minimum contacts within the State of Texas and this District, pursuant to due process

and/or the State of Texas Long Arm Statute, Tex. Civ. Prac. & Rem. Code § 17.042 because

Defendant purposefully availed itself of the privileges of conducting business in the State of

Texas and in this District, because Defendant regularly conducts and solicits business within the

State of Texas and within this District, and because Plaintiff’s causes of action arise directly

from Defendant’s business contacts and other activities in the State of Texas and this District.

Venue is also proper in this district because Yum! has a regular and established place of business

in this district. For example, Yum! has a corporate office located at 7100 Corporate Dr, Plano,

TX 75024. See, e.g., https://www.mapquest.com/us/texas/yum-restaurants-international-inc-

356906541 (last visited Apr. 7, 2020).

                                          BACKGROUND

       The Invention

       8.        Eric Morgan Dowling and Mark Nicholas Anastasi are the inventors of U.S.

Patent Nos. 6,574,239 (“the ’239 Patent”), 8,266,296 (“the ’296 Patent”), and 8,291,010 (“the

                                                                                        Page 2 of 17
  Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 3 of 17 PageID #: 3




’010 Patent”). A true and correct copy of the ’239 Patent is attached as Exhibit 1. A true and

correct copy of the ’296 Patent is attached as Exhibit 2. A true and correct copy of the ’010

Patent is attached as Exhibit 3.

       9.        The ’239 Patent, the ’296 Patent, and the ’010 Patent resulted from the pioneering

efforts of Dr. Dowling and Mr. Anastasi (hereinafter “the Inventors”) in the late 1990s, in the

area of quickly-resumed client-server communication sessions. These efforts resulted in the

development of methods and apparatuses for virtual connection of a remote unit to a server and

methods and apparatuses for application-layer evaluation of communications received by a

mobile device.

       10.       At the time of these pioneering efforts, the most widely implemented technology

that was in use involved client-server communication sessions that could be instantiated and torn

down. If communications between client and server were needed again, the widely implemented

technology would simply instantiate a brand new session between the same client and server.

Secure Sockets Layer (SSL) is an example of the earlier technology. Unlike Transport Layer

Security (TLS), SSL did not allow session reactivation, and instead required a new session to be

negotiated from scratch after an older session was deactivated (torn down).

       11.       Creating a new session required the renegotiation of a set of session keys that

included computation of new cryptographic keys. This process required significant start up

times and computational resources. The invention, encompassed by the patents-in-suit, instead

of tearing down an old session and instantiating a new session, places the old session into an

inactive state, and then reactivates the old session to place it back into the active state using a

much shorter renegotiation sequence that makes use of saved session parameters. The saved

session parameters include pre-computed client-server encryption keys that are used to quickly



                                                                                          Page 3 of 17
  Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 4 of 17 PageID #: 4




and efficiently reactivate the inactive sessions. Some embodiments allow the session layer

connection between the client and server devices to be reactivated without the need to create a

new session by negotiating new session parameters and session keys. (See Exhibit 1 at Figs. 1A,

2, 3:45-63, 8:34-9:14, 9:54-60.) Other embodiments additionally or alternatively allow the

application layer session to be reactivated without the need for the user to enter his/her user

authentication credentials at the time of each session reactivation.

       12.     The Inventors first conceived of the inventions claimed in the ’239 Patent, the

’296 Patent, and the ’010 Patent as a way to shorten the connection time of the dialup modems in

use back in the 1990s. Each time a new dialup modem connection needed to be reestablished,

there would be a several-second period (typically around 10-12 seconds) during which the user

would hear audio modem tones and hissing sounds while the modems reconnected and

negotiated a new data session. The virtual session inventions allowed the modems to reconnect

by remembering the previously negotiated modem parameters, thereby greatly shortening this

renegotiation time to being almost unnoticeable. (See Ex. 1 at 13:42-43, 17:50-58.)

       13.     While developing their invention, the inventors contemplated that virtual sessions

would also be very useful in wireless applications (see, e.g., Ex. 1 at Fig. 2, 9:32-35, 13:4-8) to

allow a client-side remote unit to maintain a virtual presence with a remote server. The inventors

taught that virtual sessions could be layered over wireless connections to allow remote units such

as wireless Internet devices to be virtually connected to one or more server-side application

programs running on one or more remote server systems without wasting wireless physical layer

resources to maintain the one or more session layer connections. (See Ex. 1 at 9:28-60.) The

physical layer could be inactive, while the virtual session layer connections could be maintained

without using wireless resources. (See Ex. 1 at 3:45-49, 8:56-58, 9:7-10.) When the client-side



                                                                                        Page 4 of 17
  Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 5 of 17 PageID #: 5




remote unit needed to communicate with the server, or when the server needed to send newly

received information to the remote unit, the virtual session could be reactivated without the need

to tediously set up and authenticate a new secure cryptographic session with the server. (See Ex.

1 at Fig. 1A, 9:53-60, 13:48-14:17.)

       14.     For example, the Inventors developed methods for controlling virtual sessions

between a server-side program and a client-side application program. (See Ex. 1 at 14:32-43.)

When the virtual session is not needed, it is placed into an inactive state (like a sleep state.)

(See, e.g., Ex. 1 at 3:45-49, 10:6-11:22; Ex. 2 at 3:56-60.) In this state, no communication

resources are used. (See Ex. 1 at 3:37-44, 17:36-45.) When a virtual session is needed again, for

example when the server receives new information for the client-side application program, the

server can, for example, send a message that causes the client-side application program to

resume the virtual session with the server. (See Ex. 1 at 3:60-63.) This session resumption is

accomplished using saved session parameters instead of going through the full session

authentication and negotiation process, as was needed in the prior art. In modern day parlance,

the client-side application program is typically called an “App.”

       Advantage Over the Prior Art

       15.     The patented inventions disclosed in the ’239 Patent, the ’296 Patent, and the ’010

Patent, provide many advantages over the prior art, and in particular improved the operations of

communications between remote units such as wireless computing and communications devices

and remote servers. (See Ex. 1 at Figs. 1, 2; Ex. 2 at 3:48-4:39; Ex. 3 at 3:48-4:39.) One

advantage of the patented inventions is providing systems and methods to enable users such as

remote workers or other types of users to stay connected to one or more central servers without

the need to continuously remain connected via one or more physical channels. (See, e.g., Ex. 1



                                                                                          Page 5 of 17
  Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 6 of 17 PageID #: 6




at 3:37-40; Ex. 2 at 3:48-51; Ex. 3 at 3:48-51.) A central aspect of the inventions is the concept

of fast reconnect. (See, e.g., Ex. 1 at Abstract, 17:50-58; Ex. 2 at Abstract.) Users of remote

devices can reconnect via a previously established communication session to a server-side

application program, without the need to use the prior art’s long and tedious session

establishment procedures each time a reconnect is needed after a session has been deactivated.

(See Ex. 1 at 12:49-53, 17:36-42.)

       16.     Another advantage offered by the patented inventions is to allow a remote unit to

maintain a private/secured session layer connection to support communication between a client-

side application program and a server-side application program over long periods of session

inactivity. This may be achieved, for example, by computing cryptographic session parameters

(e.g., according to public key cryptography techniques) that can be used to quickly resume the

session without the user needing to start a new authentication process from scratch. (See Ex. 1 at

3:2-5, 3:55-60, 4:22-25, 8:45-53, 10:2-15, 10:51-55, 10:57-62, 11:15-21, 14:32-33, 18:61-66,

20:40-43, 20:50-55, 21-49-55, 22:1-7; Figs. 6, 7.) This connection can be referred to as a

sustained secure connection that persists, for example, when the user has turned off his or her

user device or put it in airplane mode and then turned it back on again. In the prior art, the

secure cryptographic session would need to be terminated under such conditions, and a new

secure session between the client and the server would need to be established from scratch. The

session layer connection can preferentially be used to support various different kinds of

application layer communications between the remote unit and the server-side application

program. (See Ex. 1 at Figs. 1A, 2, 3:45-63, 8:34-9:14, 9:54-60.)

       17.     Another advantage offered by some embodiments of the patented inventions of

the patents-in-suit is to allow a user using a remote unit to maintain a private/secured logon type



                                                                                        Page 6 of 17
  Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 7 of 17 PageID #: 7




session between a client-side application program and a server-side application program over

longer periods of time, without the need for the user to repeatedly reenter his or her logon

credentials such as user name and password. This is achieved by computing cryptographic

session parameters (e.g., according to public key cryptography techniques) that can be used to

quickly resume the session without the user needing to start a new authentication process from

scratch. (See Ex. 1 at 3:2-5, 3:55-60, 4:22-25, 8:45-53, 10:2-15, 10:51-55, 10:57-62, 11:15-21,

14:32-33, 18:61-66, 20:40-43, 20:50-55, 21-49-55, 22:1-7, Figs. 6, 7.) This can be referred to as

a sustained secure connection that persists, for example, when the user has turned off his or her

user device or put it in airplane mode and then turned it back on again. In the prior art, the

secure cryptographic session would need to be terminated under such conditions, and a new

secure session between the client and the server would need to be manually established in which

the user would need to present his or her user credentials to establish a new session.

       18.     Another advantage offered by the patented inventions of the patents-in-suit is that

the invention contemplated that the remote unit 100 of Fig. 1 and Fig. 2 of the ’239 Patent would

be able to wirelessly connect (207) (Ex. 1 at Fig. 2) to a plurality of different server-side

application programs (220) (Ex. 1 at Fig. 2). (See also Ex. 1 at 7:21-25, 7:50-52, 14:62-64.)

Typically, a smart phone device will have many different downloaded Apps, and each App will

communicate with its own corresponding remote server-side application program. Furthermore,

as disclosed in the ’239 Patent (Ex. 1 at 7:41-44), each such connection between each App on the

remote unit and each different server-side application program could be connected by its own

virtual session, using a separate set of saved session parameters including cryptographic session

reauthentication parameters for fast/accelerated session reconnect. The prior art required all the




                                                                                         Page 7 of 17
  Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 8 of 17 PageID #: 8




different sessions to be tediously and manually established and torn down each time they were

separately needed. (See Ex. 1 at 7:56-8:10, 17:50-54, 18:40-48, 19:57-60.)

       19.     Yet another advantage offered by various embodiments of the patented inventions

of the patents-in-suit is that any given server-side application program can use a table to maintain

multiple virtual sessions with a plurality of remote units using a database of pre-computed and

prestored cryptographic session keys. (See Ex. 1 at 8:61-9:4, 10:57-59, 11:12-21.) That is, the

server-side application program can manage a large number of secure cryptographic virtual

sessions with a large number of different client-side wireless remote units that have downloaded

the corresponding client-side App. (See, e.g., Ex. 1 at Fig. 2, 9:61-10:13.) The prior art required

these different sessions to be tediously and manually established and torn down each time they

were separately needed.

       20.     Yet another advantage offered by various embodiments of the patented inventions

of the patents-in-suit is that the virtual session can be reactivated based on either the remote unit

requesting data or the server sending data. (See Ex. 1 at Figs. 3, 7, 13:21-28, 13:48-54, 13:59-

14:3.) The prior art did not provide any means to use fast virtual session reconnection

techniques to make the client/server experience seamless over extended periods of usage.

Instead, techniques like SSL would require new sessions to be set up and torn down over and

over again.

       21.     Yet another advantage offered by various embodiments of the patented inventions

of the patents-in-suit is the ability of the server-side application program to send an unsolicited

message to the client-side application running on the wireless remote unit to cause one or more

virtual sessions to be reestablished. (See Ex. 1 at 3:61-63, 13:48-14:17, 24:61-64.) This message

makes special use of saved cryptographic authentication parameters and information needed to



                                                                                         Page 8 of 17
  Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 9 of 17 PageID #: 9




identify the relevant client-side application program (App) that runs on the remote unit. . (See

Ex. 1 at Figs. 7, 8.) The specification not only describes specific exemplary embodiments that

make use of caller ID type packets to send the outbound notification message, but the

specification also describes many more general alternative embodiments directed toward

wireless applications. (See Ex. 1 at 6:45-51, 13:65-14:17, 22:39-55, 22:64-23:6, 23:29-32,

23:39-64, 24:31-25:8, and 25:20-26.)

        22.     Because of these significant advantages that can be achieved through the use of

various embodiments of the patented inventions, the ’239 Patent, the ’296 Patent, and the ’010

Patent present significant commercial value for companies like Yum!. Indeed, Yum! coordinates

its products and services using its mobile Apps, providing convenience and efficiency for its

customers, enhancing the customer engagement and experience of its customers, and increasing

the efficiency of its own operations, in addition to other benefits.

        Prior Litigation

        23.     The ’239 Patent was previously litigated in the Eastern District of Texas (2-04-

CV-00108, 2-03-CV-00465) and in the Northern District of Texas (3-04-CV-00281). These

cases settled before any claim construction hearings were conducted, although in one case a joint

claim construction and prehearing statement was submitted by the parties. See Dkt. 130, East

Texas Technology Partners, L.P. v. Toshiba America, Inc., et al., No. 2:03-CV-465(TJW) (E.D.

Tex. Jan. 5, 2005).

                 COUNT I – INFRINGEMENT OF U.S. Patent No. 6,574,239

        24.     The allegations set forth in the foregoing paragraphs 1 through 23 are

incorporated into this first claim for relief.




                                                                                         Page 9 of 17
 Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 10 of 17 PageID #: 10




       25.      On June 3, 2003, the ’239 Patent, entitled Virtual Connection of a Remote Unit to

a Server was duly and legally issued by the United States Patent and Trademark Office.

       26.      Plaintiff is the assignee and owner of the right, title and interest in and to the ’239

Patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of them.

       27.      As set forth above, the inventions of the ’239 Patent resolve technical problems

related to client-server computing architecture.

       28.      The claims of the ’239 Patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’239 Patent recite one or more inventive concepts that are

rooted in computerized client-server computing architecture technology, and overcome problems

specifically arising in the realm of computerized client-server computing architecture

technologies.

       29.      As set forth above, the claims of the ’239 Patent recite an invention that is not

merely the routine or conventional use of computers. Instead, the invention makes use of

specific client-server computer architecture functionalities. The ’239 Patent claims thus specify

how computing devices and remote servers are manipulated to yield a desired result.

       30.      The technology claimed in the ’239 Patent does not preempt all ways of using

client-server computing architectures, or the use of all communication session technologies, or

any other well-known or prior art technology.

       31.      Each claim of the ’239 Patent recites a combination of elements sufficient to

ensure that the claim in practice amounts to significantly more than a patent on an ineligible

concept.



                                                                                         Page 10 of 17
 Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 11 of 17 PageID #: 11




          32.   As of the date of this filing, there are more than 184 licensees to the ’239 Patent.

          33.   Upon information and belief, Defendant has directly infringed, literally and/or

under the doctrine of equivalents, at least claim 7 of the ’239 Patent by making, using, selling,

offering to sell, importing and/or providing and causing to be used products, specifically one or

more mobile device applications, which by way of example include the KFC All-Stars App, the

Yum Mobile Forms App, and the KFC Suppertime Stories App (the “Accused

Instrumentalities”). See https://apps.apple.com/ca/developer/yum-brands-inc/id653810747, last

visited Mar. 19, 2020). Upon information and belief, the exemplary versions herein and previous

versions of the Accused Instrumentalities distributed prior to expiration of the patents-in-suit

operated materially in the same manner.

          34.   Upon information and belief, the Accused Instrumentalities perform a method in

which wireless push notification messages are sent over TLS sessions, and the remote server and

the client-side application establish a separate TLS connection for traditional client-server

communications.

          35.   Attached hereto as Exhibit 4, and incorporated herein by reference, is a claim

chart detailing how one or more of the Accused Instrumentalities infringe claim 7 of the ’239

Patent.

          36.   The Accused Instrumentalities infringed claim 7 of the ’239 Patent during the

pendency of the ’239 Patent.

          37.   Plaintiff has been harmed by Defendant’s infringing activities.

                COUNT II – INFRINGEMENT OF U.S. Patent No. 8,266,296

          38.   The allegations set forth in the foregoing paragraphs 1 through 37 are

incorporated into this second claim for relief.



                                                                                       Page 11 of 17
 Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 12 of 17 PageID #: 12




       39.      On September 11, 2012, the ’296 Patent, entitled Application-Layer Evaluation of

Communications Received By a Mobile Device was duly and legally issued by the United States

Patent and Trademark Office.

       40.      Plaintiff is the assignee and owner of the right, title and interest in and to the ’296

Patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of them.

       41.      As set forth above, the inventions of the ’296 Patent resolve technical problems

related to client-server computing architecture.

       42.      The claims of the ’296 Patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’296 Patent recite one or more inventive concepts that are

rooted in computerized client-server computing architecture technology, and overcome problems

specifically arising in the realm of computerized client-server computing architecture

technologies.

       43.      The claims of the ’296 Patent recite an invention that is not merely the routine or

conventional use of computers. Instead, the invention makes use of specific client-server

computer architecture functionalities. The ’296 Patent claims thus specify how computing

devices and remote servers are manipulated to yield a desired result.

       44.      The technology claimed in the ’296 Patent does not preempt all ways of using

client-server computing architectures, or the use of all communication session technologies, or

any other well-known or prior art technology.




                                                                                         Page 12 of 17
 Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 13 of 17 PageID #: 13




          45.   Each claim of the ’296 Patent recites a combination of elements sufficient to

ensure that the claim in practice amounts to significantly more than a patent on an ineligible

concept.

          46.   As of the date of this filing, there are more than 184 licensees to the ’296 Patent.

          47.   Upon information and belief, Defendant has directly infringed, literally and/or

under the doctrine of equivalents, at least claim 1 of the ’296 Patent by making, using, selling,

importing and/or providing and causing to be used specifically one or more mobile device

applications, which by way of example include the KFC All-Stars App, the Yum Mobile Forms

App, and the KFC Suppertime Stories App (the “Accused Instrumentalities”). See

https://apps.apple.com/ca/developer/yum-brands-inc/id653810747, last visited Mar. 19, 2020).

Upon information and belief, the exemplary versions herein and previous versions of the

Accused Instrumentalities distributed prior to expiration of the patents-in-suit operated materially

in the same manner.

          48.   Upon information and belief, the Accused Instrumentalities perform a method in

which wireless push notification messages are sent over TLS sessions, and the remote server and

the client-side application establish a separate TLS connection for traditional client-server

communications.

          49.   Attached hereto as Exhibit 5, and incorporated herein by reference, is a claim

chart detailing how one or more of the Accused Instrumentalities infringe claim 1 of the ’296

Patent.

          50.   The Accused Instrumentalities infringed claim 1 of the ’296 Patent during the

pendency of the ’296 Patent.

          51.   Plaintiff has been harmed by Defendant’s infringing activities.



                                                                                       Page 13 of 17
 Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 14 of 17 PageID #: 14




                COUNT III – INFRINGEMENT OF U.S. PATENT NO. 8,291,010

        52.      The allegations set forth in the foregoing paragraphs 1 through 51 are

incorporated into this third claim for relief.

        53.      On October 16, 2012, the ’010 Patent, entitled Virtual Connection of a Remote

Unit to a Server was duly and legally issued by the United States Patent and Trademark Office.

        54.      Plaintiff is the assignee and owner of the right, title and interest in and to the ’010

Patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of them.

        55.      As set forth above, the inventions of the ’010 Patent resolve technical problems

related to client-server computing architecture.

        56.      The claims of the ’010 Patent do not merely recite the performance of some

business practice known from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ’010 Patent recite one or more inventive concepts that are

rooted in computerized client-server computing architecture technology, and overcome problems

specifically arising in the realm of computerized client-server computing architecture

technologies.

        57.      The claims of the ’010 Patent recite an invention that is not merely the routine or

conventional use of computers. Instead, the invention makes use of specific client-server

computer architecture functionalities. The ’010 Patent claims thus specify how computing

devices and remote servers are manipulated to yield a desired result.

        58.      The technology claimed in the ’010 Patent does not preempt all ways of using

client-server computing architectures, or the use of all communication session technologies, or

any other well-known or prior art technology.



                                                                                          Page 14 of 17
 Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 15 of 17 PageID #: 15




          59.   Each claim of the ’010 Patent recites a combination of elements sufficient to

ensure that the claim in practice amounts to significantly more than a patent on an ineligible

concept.

          60.   As of the date of this filing, there are more than 184 licensees to the ’010 Patent.

          61.   Upon information and belief, Defendant has directly infringed, literally and/or

under the doctrine of equivalents, at least claims 1 and 17 of the ’010 Patent by making, using,

selling, offering to sell, importing and/or providing and causing to be used products, specifically

one or more mobile device applications, which by way of example include the KFC All-Stars

App, the Yum Mobile Forms App, and the KFC Suppertime Stories App (the “Accused

Instrumentalities”). See https://apps.apple.com/ca/developer/yum-brands-inc/id653810747, last

visited Mar. 19, 2020). Upon information and belief, the exemplary versions herein and previous

versions of the Accused Instrumentalities distributed prior to expiration of the patents-in-suit

operated materially in the same manner.

          62.   Upon information and belief, the Accused Instrumentalities perform a method in

which wireless push notification messages are sent over TLS sessions, and the remote server and

the client-side application establish a separate TLS connection for traditional client-server

communications.

          63.   Attached hereto as Exhibit 6, and incorporated herein by reference, is a claim

chart detailing how one or more of the Accused Instrumentalities infringe claim 1 of the ’010

Patent.

          64.   Attached hereto as Exhibit 7, and incorporated herein by reference, is a claim

chart detailing how one or more of the Accused Instrumentalities infringe claim 17 of the ’010

Patent.



                                                                                       Page 15 of 17
 Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 16 of 17 PageID #: 16




        65.     The Accused Instrumentalities infringed claims 1 and 17 of the ’010 Patent during

the pendency of the ’010 Patent.

        66.     Plaintiff has been harmed by Defendant’s infringing activities.



                                          JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment for itself and against Defendant as follows:

        A.      An adjudication that the Defendant has infringed the ’239 Patent, the ’296 Patent,

and the ’010 Patent;

        B.      An award of damages to be paid by Defendant adequate to compensate Plaintiff

for Defendant’s past infringement of the ’239 Patent, the ’296 Patent, and the ’010 Patent,

including interest, costs, expenses and an accounting of all infringing acts including, but not

limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiff’s reasonable attorneys’ fees; and

        D.      An award to Plaintiff of such further relief at law or in equity as the Court deems

just and proper.




                                                                                      Page 16 of 17
Case 4:20-cv-00289-SDJ Document 1 Filed 04/08/20 Page 17 of 17 PageID #: 17




Dated: April 8, 2020              DEVLIN LAW FIRM LLC


                                  /s/ Timothy Devlin
                                  Timothy Devlin
                                  tdevlin@devlinlawfirm.com
                                  1526 Gilpin Avenue
                                  Wilmington, Delaware 19806

                                  Telephone: (302) 449-9010
                                  Facsimile: (302) 353-4251

                                  Attorneys for Plaintiff
                                  COMMUNICATION INTERFACE
                                  TECHNOLOGIES, LLC




                                                                 Page 17 of 17
